Citation Nr: 1206307	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1951 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In March 2008, the Veteran, through his representative, submitted a statement indicating that he wished to stop his claim.  Enclosed with the statement was a copy of the January 2008 notice of disagreement.  However, in April 2008, the Veteran submitted a statement indicating that he continued to disagree with the denial of entitlement to an automobile or other conveyance and adaptive equipment.  This notice of disagreement was timely received as to the December 2007 rating decision on appeal.  [Further, in October 2008, the RO issued a statement of the case, and, in the following month, the RO received from the Veteran a substantive appeal.]  Therefore, the Board finds that the issue of entitlement an automobile or other conveyance and adaptive equipment has not been withdrawn and is properly before the Board.  See 38 C.F.R. § 20.204(c) (2011).


FINDING OF FACT

The Veteran has not lost the anatomical use of an extremity due to a service-connected disability; he is not service-connected for an eye disorder; and he is not service connected for ankylosis of one or both knees or one or both hips.


CONCLUSION OF LAW

The basic eligibility requirements for automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.102, 3.808, 17.156 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, however, the resolution of the Veteran's appeal turns on a matter of law and not on the underlying facts or development of the facts.  As discussed in detail below, the Veteran himself admits that the disabilities that render him wheelchair bound are not service-connected.  VA's Office of General Counsel has held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004 (2004); 69 Fed. Reg. 59989 (July 23, 2004).  Similarly, the Court of Appeals for Veterans' Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  Thus, further action pursuant to the VCAA is not required.

II.  Analysis

The Veteran contends that he is entitled to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment due to him being wheelchair bound as his right leg and foot are paralyzed. 

Eligibility for financial assistance through a certificate of eligibility for assistance in acquiring an automobile or other conveyance and adaptive equipment exists where a veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2).  Examples that constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3.5 inches or more, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(a)(b); 38 C.F.R. § 4.63.

In the present case, service connection has been granted only for paranoid-type schizophrenic reaction (100%).  The Veteran contends that he is entitled to an automobile or other conveyance and adaptive equipment due to being wheelchair bound.  VA treatment records in April 2008 confirm that the Veteran is indeed wheelchair bound.  Therefore, the Board concedes that the Veteran is wheelchair bound.  

However, the Veteran's service connected psychiatric disability has not caused loss or permanent loss of use of one or both feet.  According to post-service medical records, the Veteran fractured his right femoral neck and required a right hip prosthesis secondary to a motor vehicle accident in 2003.  See March 2007 VA treatment record.  The Board observes that the RO denied a claim for service connection for paralysis of the right leg and foot in an October 2008 rating decision; the Veteran did not appeal.  Additionally, in the November 2008 substantive appeal, the Veteran expressly admitted that his right leg and foot were not service connected.  He reported that he was in a hit and run accident in April 2003 that caused his right leg and foot injuries.  Also, in a January 2009 statement, the Veteran again admitted that his right leg and foot problems were the result of a 2003 motor vehicle accident.  In a February 2009 statement, he contended that his service-connected psychiatric disorder aggravated his right leg and foot disabilities; however, he further indicated that he did not know how his service-connected disability affected his surgery following the motor vehicle accident in 2003.  

None of the Veteran's pertinent treatment records show that his only service-connected disability of paranoid-type schizophrenic reaction caused loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  Furthermore, the evidence does not show that the Veteran has service-connected ankylosis of one or both knees or one or both hips.

Based on a review of the evidence, the Board finds that entitlement to an automobile or other conveyance and adaptive equipment is not warranted.  Although the Board concedes that the Veteran is wheelchair bound, regardless of whether he is considered to have loss or permanent loss of use of one or both feet, the Veteran is not service-connected for any disability that has been opined to cause right leg and foot paralysis.  Indeed, as noted above, service connection for paralysis of the right leg and foot was denied in October 2008.  Moreover, the Veteran himself admits that the disabilities of his right leg and foot are not related to his military service.  He also is unable to report as to why he believes that his only service-connected disability of paranoid-type schizophrenic reaction aggravates his right leg and foot disabilities.  Therefore, as the Board finds that the Veteran does not have service-connected disabilities that affect his feet, the Board need not address whether he has loss of use of his foot.   

Furthermore the evidence does not show, nor does the Veteran contend, that he has loss or permanent loss of use of one or both hands.  He also does not contend, and the evidence does not show, permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  Nor has service-connected ankylosis of one or both knees or one or both hips been shown for adaptive equipment eligibility only.  

In a case like this, where the law, but not the evidence, is dispositive, the Veteran's claim should be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the Veteran seeks entitlement to an automobile or other conveyance and adaptive equipment for disabilities, which he admits are not service-connected and are not related to his military service, this claim, which is without legal merit, must be denied. 

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for an automobile or other conveyance and adaptive equipment.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for an automobile or other conveyance and adaptive equipment is denied.  See 38 U.S.C.A § 5107.  (West 2002 & Supp. 2011).  


ORDER

Entitlement to an automobile or other conveyance and adaptive equipment is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


